In view of the fact that the trial judge did not have the benefit of the recent holding in Custody of a Minor (No. 1), 377 Mass. 876 (1979), at the time the instant matter was heard below, we are constrained to remand for further findings in accordance with principles set out in that case. See id. at 885-886. Accord, Custody of a Minor (No. 2), 378 Mass. 712, 720-721, 722 (1979). At the hearing on remand, the question of current parental unfitness and the other relevant issues raised by the parent in her motion for a new trial also should be considered.
We thus reverse and remand this case to the Appellate Division of the Boston Juvenile Court for appropriate further proceedings.

So ordered.